Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 1 of 30
                               Case 1:19-cv-10365-IT
                                        CIVIL ACTIONDocument 1-1 Filed
                                                     COVER SHEET       02/27/19 Page 2 of 30
                                                                   INSTRUCTIONS
                                     SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

     AC Actions Involving the State/Municipality *                        ER Equitable Remedies                                            RP Real Property

    AA1 Contract Action involving Commonwealth,               D01 Specific Performance of a Contract         (A)            C01 Land Taking                             (F)
        Municipality, MBTA, etc.                (A)           D02 Reach and Apply                            (F)            C02 Zoning Appeal, G.L. c. 40A              (F)
    AB1 Tortious Action involving Commonwealth,               D03 Injunction                                 (F)            C03 Dispute Concerning Title                (F)
         Municipality, MBTA, etc.               (A)           D04 Reform/ Cancel Instrument                  (F)            C04 Foreclosure of a Mortgage               (X)
    AC1 Real Property Action involving                        D05 Equitable Replevin                         (F)            C05 Condominium Lien & Charges              (X)
        Commonwealth, Municipality, MBTA etc. (A)             D06 Contribution or Indemnification            (F)            C99 Other Real Property Action              (F)
    AD1 Equity Action involving Commonwealth,                 D07 Imposition of a Trust                      (A)
        Municipality, MBTA, etc.                (A)           D08 Minority Shareholder's Suit                (A)                   MC Miscellaneous Civil Actions
    AE1 Administrative Action involving                       D09 Interference in Contractual Relationship   (F)
        Commonwealth, Municipality, MBTA,etc. (A)             D10 Accounting                                 (A)            E18 Foreign Discovery Proceeding            (X)
                                                              D11 Enforcement of Restrictive Covenant        (F)            E97 Prisoner Habeas Corpus                  (X)
             CN Contract/Business Cases                       D12 Dissolution of a Partnership               (F)            E22 Lottery Assignment, G.L. c. 10 §28      (X)
                                                              D13 Declaratory Judgment, G.L. c.231A          (A)
    A01 Services, Labor, and Materials             (F)        D14 Dissolution of a Corporation               (F)                  AB Abuse/Harassment Prevention
    A02 Goods Sold and Delivered                   (F)        D99 Other Equity Action                        (F)
    A03 Commercial Paper                           (F)                                                                      E15 Abuse Prevention Petition, G.L. c. 209A (X)
    A04 Employment Contract                        (F)        PA Civil Actions Involving Incarcerated Party †               E21 Protection from Harassment, G.L. c. 258E(X)
    A06 Insurance Contract                         (F)
    A08 Sale or Lease of Real Estate               (F)                                                                             AA Administrative Civil Actions
                                                              PA1 Contract Action involving an
    A12 Construction Dispute                       (A)
                                                                  Incarcerated Party                         (A)
    A14 Interpleader                               (F)                                                                      E02 Appeal from Administrative Agency,
                                                              PB1 Tortious Action involving an
    BA1 Governance, Conduct, Internal                                                                                           G.L. c. 30A                             (X)
                                                                  Incarcerated Party                         (A)
         Affairs of Entities                       (A)                                                                      E03 Certiorari Action, G.L. c.249 §4        (X)
                                                              PC1 Real Property Action involving an
    BA3 Liability of Shareholders, Directors,                                                                               E05 Confirmation of Arbitration Awards      (X)
                                                                  Incarcerated Party                         (F)
         Officers, Partners, etc.                  (A)                                                                      E06 Mass Antitrust Act, G. L. c. 93 §9      (A)
                                                              PD1 Equity Action involving an
    BB1 Shareholder Derivative                     (A)                                                                      E07 Mass Antitrust Act, G. L. c. 93 §8      (X)
                                                                  Incarcerated Party                         (F)
    BB2 Securities Transactions                    (A)                                                                      E08 Appointment of a Receiver               (X)
                                                              PE1 Administrative Action involving an
    BC1 Mergers, Consolidations, Sales of                                                                                   E09 Construction Surety Bond, G.L. c. 149
                                                                  Incarcerated Party                         (F)
         Assets, Issuance of Debt, Equity, etc.    (A)                                                                          §§29, 29A                               (A)
    BD1 Intellectual Property                      (A)                                                                      E10 Summary Process Appeal                  (X)
                                                                                  TR Torts
    BD2 Proprietary Information or Trade                                                                                    E11 Worker's Compensation                   (X)
         Secrets                                   (A)                                                                      E16 Auto Surcharge Appeal                   (X)
                                                              B03 Motor Vehicle Negligence - Personal
    BG1 Financial Institutions/Funds               (A)                                                                      E17 Civil Rights Act, G.L. c.12 §11H        (A)
                                                                  Injury/Property Damage                     (F)
    BH1 Violation of Antitrust or Trade                                                                                     E24 Appeal from District Court
                                                              B04 Other Negligence - Personal
         Regulation Laws                           (A)                                                                          Commitment, G.L. c.123 §9(b)            (X)
                                                                  Injury/Property Damage                     (F)
    A99 Other Contract/Business Action - Specify   (F)                                                                      E25 Pleural Registry (Asbestos cases)
                                                              B05 Products Liability                         (A)
                                                                                                                            E94 Forfeiture, G.L. c265 §56               (X)
                                                              B06 Malpractice - Medical / Wrongful Death     (A)
                                                                                                                            E95 Forfeiture, G.L. c.94C §47              (F)
                                                              B07 Malpractice - Other                        (A)
                                                                                                                            E99 Other Administrative Action             (X)
    * Choose this case type if ANY party is the               B08 Wrongful Death, G.L. c.229 §2A             (A)
                                                                                                                            Z01 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA, or any            B15 Defamation                                 (A)
                                                                                                                                G.L. c. 231 §60B                        (F)
    other governmental entity UNLESS your case is a           B19 Asbestos                                   (A)
                                                                                                                            Z02 Appeal Bond Denial                      (X)
    case type listed under Administrative Civil Actions       B20 Personal Injury - Slip & Fall              (F)
    (AA).                                                     B21 Environmental                              (F)
                                                                                                                                       SO Sex Offender Review
                                                              B22 Employment Discrimination                  (F)
    † Choose this case type if ANY party is an                BE1 Fraud, Business Torts, etc.                (A)
                                                                                                                            E12 SDP Commitment, G.L. c. 123A §12        (X)
    incarcerated party, UNLESS your case is a case            B99 Other Tortious Action                      (F)
                                                                                                                            E14 SDP Petition, G.L. c. 123A §9(b)        (X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                                                                                       RC Restricted Civil Actions

                                                                                                                            E19 Sex Offender Registry, G.L. c.6 §178M (X)
                                                                                                                            E27 Minor Seeking Consent, G.L. c.112 §12S (X)
                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

         EXAMPLE:
         CODE NO.                            TYPE OF ACTION (specify)                  TRACK                       HAS A JURY CLAIM BEEN MADE?

         B03                     Motor Vehicle Negligence-Personal Injury                    F   .                    YES                 NO


                                             STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or pro se party.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                  A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                           MAY RESULT IN DISMISSAL OF THIS ACTION.
                Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 3 of 30



                               COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                   SUPERIOR COURT DEPARTMENT
                                                               OF THE TRIAL COURT

TAMAR HOD,                          )
                                    )
              Plaintiff,            )
                                    )
          v.                        ) Case No.:_________________
                                    )
BRIGHAM and WOMEN’S HOSPITAL, INC.; ) DEMAND FOR JURY TRIAL
MASSACHUSETTS GENERAL               )
HOSPITAL; PARTNERS HEALTHCARE       )
SYSTEM, INC.; JOSEPH BONVENTRE,     )
M.D.; Individually,                 )
                                    )
              Defendants.           )

                                                 COMPLAINT

           Plaintiff Tamar Hod, M.D. (“Dr. Hod” or “Plaintiff”), alleges for her Complaint against

Defendants Brigham and Women’s Hospital, Inc. (“BWH”); Massachusetts General Hospital

(“MGH”); Partners Healthcare System, Inc. (“Partners Healthcare”) (together with BWH and

MGH, “Partners”); Joseph Bonventre, M.D. (“Dr. Bonventre”) (collectively, “Defendants”),

upon personal knowledge with respect to her and her own acts, upon information and belief as to

all other matters, and with a belief that all matters alleged herein are likely to have evidentiary

support after a reasonable opportunity for further investigation and discovery, states as follows:

                                               INTRODUCTION

           1.      Dr. Hod was born in Israel on August 13, 1971. She has over twenty years of

experience as a medical doctor and a scientist, focusing her research and work on Nephrology.1




1
    Nephrology is a branch of medicine concerned with the kidneys.
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 4 of 30



       2.       She emigrated from Israel to the United States to continue her research and work

in 2010. Dr. Hod worked as a research fellow at Beth Israel Deaconess Medical Center from

2010-2013, and she was thereafter recruited by BWH for a transplant Nephrology fellowship for

the academic year 2013-2014.

       3.       After completing a transplant Nephrology fellowship at BWH in 2014, she

returned to Israel temporarily, until she entered into a contract with BWH, MGH and Partners,

providing for a four-year position in the Joint Nephrology Fellowship Program at BWH and

MGH. Upon information and belief, Partners Healthcare is a party-in-interest to the contract

with Dr. Hod.

       4.       At the outset of her employment, Partners, including Dr. Bonventre purported to

impose additional conditions on Dr. Hod’s employment that were wholly absent from the parties’

contract, including by seeking to have Dr. Hod fund her own fellowship by way of a “donation”

to BWH.

       5.       No other fellow in the program was asked to provide such self-funding.

       6.       Dr. Hod refused to provide the “donation” to BWH because the rules applicable to

Dr. Hod’s immigration status and her immigration situation prohibited such self-funding and

because it was not mentioned or agreed at the outset and was adverse to Dr. Hod’s dignity as a

professional.

       7.       This refusal was not received well by Partners, including Dr. Bonventre, Chief of

BWH’s Renal Division.

       8.       Dr. Bonventre was personally dismayed that Dr. Hod refused to fund her own

position, which resulted in a series of retaliatory acts directed at Dr. Hod.




                                                  2
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 5 of 30



       9.        Dr. Hod performed exceptionally during her first two years of employment, and

she received broad praise from physicians at BWH and MGH. Among other things, she was

described as “essential” to the program.

       10.       Nonetheless, within a few months of praising Dr. Hod and recognizing her as

“one of the few people in the USA with expertise in . . . optimization of use of

immunosuppressive therapy,” Dr. Bonventre began to cite a pattern of alleged “issues” with Dr.

Hod’s performance.

       11.       These supposed performance issues were not raised in Dr. Hod’s evaluations, nor

are they in her statutorily-maintained employment file. Instead, they were only raised in

response to Dr. Hod voicing concerns about the legality of the sought-after funding and her

refusal to leave her position voluntarily despite Partners’ attempts to require her to leave the

program if she would not provide the sought-after funding.

       12.       Despite these conjured “performance issues,” Dr. Hod continued to be praised by

other physicians, including by being recognized as a “stellar fellow” in June of 2017.

       13.       Nonetheless, Partners terminated Dr. Hod’s employment in August 2017 on the

supposed basis that she had had “bad interactions” and alleged performance “issues.”

       14.       Partners has discriminated and retaliated against Dr. Hod based on her national

origin and immigration status, and their acts and omission have tarnished Dr. Hod’s reputation

and interfered with her career, preventing her from securing comparable employment in the

United States.

       15.       In August 2018, after being unable to obtain employment in the United States due

to Partners’ discrimination and retaliation, Dr. Hod relocated her entire family back to Israel in

order to secure employment.



                                                  3
             Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 6 of 30



       16.      Dr. Hod brings this Complaint to redress the harm caused by Partners’

discrimination and retaliatory conduct.

                                            PARTIES

       17.      Plaintiff Tamar Hod, M.D., is a natural person who resides at 7 Noah Street, Tel

Aviv, 6905023.

       18.      Defendant Brigham and Women’s Hospital, Inc., is a hospital with a principal

place of business at 75 Francis Street, Boston, Massachusetts 02115.

       19.      Defendant Massachusetts General Hospital is a hospital with a principal place of

business at 55 Fruit Street, Boston, Massachusetts 02114.

       20.      Defendant Partners Healthcare System, Inc., is a nonprofit corporation with a

principal place of business at 800 Boylston Street, Suite 1150, Boston, Massachusetts 02199.

       21.      Defendant Joseph Bonventre, M.D., 213 Harvard Street, Apt 2R, Cambridge,

Massachusetts 02139.

                                          JURISDICTION

       22.      Jurisdiction is proper pursuant to M.G.L. c. 212, § 3 because all Defendants reside

in or maintain a principal place of business in Massachusetts.

       23.       On or about June 11, 2018, Dr. Hod filed a claim with the Massachusetts

Commission Against Discrimination (“MCAD”) and Equal Employment Opportunity

Commission.

       24.      On or about October 4, 2018, Dr. Hod withdrew her administrative claims in

order to bring this action.

       25.      Dr. Hod has exhausted all administrative remedies.




                                                 4
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 7 of 30



                                  FACTUAL BACKGROUND

  Dr. Hod Emigrates from Israel to the United States and Enters into a Contract with Partners

      26.       After completing her medical studies at the Sackler School of Medicine in Tel

Aviv, Israel, in 1996, Dr. Hod acquired extensive experience and knowledge in clinical

medicine. Among other things, Dr. Hod served in the Israeli army as a physician and a Captain.

      27.       She has completed a Residency in Internal Medicine and a Fellowship in

Nephrology at Meir Hospital, located in Kfar Saba, Israel, and served as an attending

Nephrologist.

      28.       Dr. Hod emigrated from Israel to the United States in 2010 for a research

fellowship at Beth Israel Deaconess Medical Center.

      29.       Dr. Hod was later recruited by BWH for a transplant fellowship for the 2013-2014

academic year. Upon completing her fellowship, in 2014, Dr. Hod returned to Israel with her

husband and three children.

      30.       On December 10, 2014, Dr. Hod’s husband, who is a senior executive with

software technology companies, sent an e-mail to Anil Chandraker, M.D. (“Dr. Chandraker”),

Chair of the Transplant Nephrology Department at BWH, explaining that living in Israel had

made it difficult to manage his companies and that he was contemplating relocating to the United

States indefinitely with Dr. Hod and their children. Dr. Hod’s husband informed Dr.

Chandraker: “I must settle permanently in Boston but need to make sure Tammy gets to practice

in the US.”

      31.       On December 21, 2014, Dr. Chandraker sent an e-mail to Dr. Hod stating that he

spoke with Kevin Tucker, M.D. (“Dr. Tucker”), Program Director of the Joint Nephrology

Fellowship Program of BWH and MGH (the “Nephrology Fellowship”), and Dr. Bonventre,



                                                 5
             Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 8 of 30



Chief of BWH’s Division of Renal Medicine. Specifically, Dr. Chandraker told Dr. Hod that

Drs. Tucker and Bonventre were “both positive about [her] interest in the nephrology fellowship

position.”

       32.       On the following day, Dr. Tucker sent an e-mail to Dr. Hod requesting her

curriculum vitae, a personal statement, and three letters of recommendation, which Dr. Hod

provided.

       33.       Partners offered Dr. Hod a position in the four-year Nephrology Fellowship by

way of an offer letter dated April 13, 2015, which Dr. Hod promptly accepted. The offer letter is

attached hereto at Exhibit A.

    Partners Discriminates against Dr. Hod by Seeking to Impose Additional Conditions on Her
                       Employment by Demanding a “Donation” to BWH.
       34.       Partners was obligated to find financial support for Dr. Hod’s position, as with all

contractual commitments. If Dr. Hod were to obtain her “Green Card” (indication of valid,

permanent United States residency), however, Partners could fund her position through a training

grant rather than its own resources.2

       35.       As such, Dr. Hod retained Samia Chandraker, Esq. (“Attorney Chandraker”), an

immigration attorney and Dr. Chandraker’s spouse, to assist her in obtaining a Green Card.

       36.       It became evident that Dr. Hod would not have her Green Card prior to beginning

the Nephrology Fellowship. Thus, Partners would need to fund the research year of Dr. Hod’s

position without the benefit of the training grant, which would have otherwise been available. In

other words, Partners was required to fund Dr. Hod’s research from other resources.




2
 Notably, Dr. Hod was duly authorized to work in the United States pursuant to an Employment Authorization
Document.

                                                       6
             Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 9 of 30



       37.       Dr. Chandraker and Attorney Chandraker proposed that Dr. Hod’s husband’s

company provide funding to BWH that would effectively subsidize the cost of Dr. Hod’s

research year.

       38.       Upon information and belief, the idea that Dr. Hod would finance her own

position was fully supported by Partners.

       39.       No other fellow in the program was asked to provide self-funding. Rather, other

international medical graduates without a Green Card did receive funding from Partners.

Partners targeted only Dr. Hod.

       40.       Upon information and belief, the federal governmental rules applicable to Dr.

Hod’s immigration status, as well as certain aspects of Partners’ own policies, disallow the

subsidy of Dr. Hod’s position. Upon further information and belief, Partners knew that Dr.

Hod’s position could not be subsidized in light of her immigration status.

       41.       Partners nevertheless persisted in seeking funding from Dr. Hod’s husband’s

company, purporting to characterize the funding (clearly a quid pro quo) as a “donation” to

BWH.

       42.       Dr. Hod resisted the proposal, and she explained to Dr. Chandraker and Attorney

Chandraker that Partners would need to fund her position.

       43.       Dr. Chandraker told Dr. Hod’s husband that a “donation” from his company was

necessary, and that “there is no option” other than for Dr. Hod to provide her own funding,

although he suggested other means by which Dr. Hod could seek her own funding.

       44.       Relying on Dr. Chandraker’s representations, Dr. Hod was willing to consider

Partners’ proposal. However, Dr. Hod came to learn that it would not be possible to provide the




                                                 7
          Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 10 of 30



“donation,” including because, upon information and belief, it is contrary to immigration laws

and certain aspects of Partners’ own policies.

       45.       On April 13, 2015, Patricia Reaser, Administrative Director of BWH’s Renal

Division and Dr. Bonventre’s personal assistant, wrote to Dr. Hod’s husband: “I will need the

funds by middle of June.”

       46.       Dr. Hod desired to stay in the Nephrology Fellowship, but she could not provide

the self-funding “donation,” which she had no obligation to do per her contract with BWH and

MGH.

       47.       Partners’ own rules prohibit the funding of such a position in such a quid pro quo

arrangement, which fact was duly disregarded by Partners.

       48.       Neither Dr. Hod nor her husband provided the “donation.”

                               Dr. Hod’s Performance Is Outstanding

       49.       On or around September 16, 2015, Dr. Tucker asked Dr. Hod to join the clinical

year as two fellows dropped from the program. Dr. Hod promptly agreed and joined on or

around September 21, 2015, in order to help the program and to start the fellowship with the

clinical year.

       50.       During the second year of the fellowship Dr. Hod undertook two clinics per week,

although other fellows had only one clinic per week. Dr. Hod undertook the additional work, as

necessary, to support her salary for the Nephrology Fellowship.

       51.       Dr. Hod performed exceptionally in the Nephrology Fellowship for two years,

and she received impressive performance reviews.

       52.       She was repeatedly praised by Drs. Tucker, Bonventre, and Chandraker, among

others.



                                                  8
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 11 of 30



       53.     For example, on January 20, 2016, Dr. Hod moderated one of the lectures in the

program. Dr. Tucker told Dr. Hod: “You did a great job! You were probably the most well

prepared of any fellow I have ever asked to moderate one of these sessions.” In March 2016, Dr.

Tucker acknowledged Dr. Hod again, telling her that her case presentation was “excellent.”

       54.     On March 8, 2016, Dr. Bonventre wrote to the United States Department of

Health and Human Services in support of Dr. Hod’s application for a certain waiver necessary to

obtain her Green Card. In the letter, Dr. Bonventre praised Dr. Hod and recognized her as

“essential to our program.” Dr. Bonventre wrote: “She is one of a few people in the USA with

expertise in understanding the optimization of use of immunosuppressive therapy, an

important field of public interest affecting more than 70,000 people.” (alteration in original).

       55.     Dr. Bonventre also discussed Dr. Hod’s “significant experience”; “exceedingly

important” research; “important discoveries”; and explained that she “is amongst a handful of

scientists internationally who are experts in the field of general and transplant nephrology[.]”

       56.     In addition, Dr. Bonventre wrote that Dr. Hod was on track to be invited to join

the faculty in July 2017, and that “the loss of her services would severely hinder the future and

success of the transplant program.”

       57.     Dr. Bonventre also represented in the letter that Dr. Hod was “directly funded” by

BWH.

       58.     Further, on or about September 8, 2017, Dr. Tucker ranked Dr. Hod as “superior”

in categories such as “professional judgment,” “character and ethics,” and “relationships with

patients” on an Evaluation Form for the Board of Registration in Medicine.

Partners Persist in Its Attempts to Obtain a “Donation” from Dr. Hod, but Dr. Hod Refuses




                                                 9
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 12 of 30



       59.      As Dr. Hod’s first year came to a close, Partners again sought to impose

conditions on her employment that were not imposed on other fellows in the program.

       60.      Beginning on or around April 27, 2016, Dr. Chandraker sought to arrange for Dr.

Hod to perform her second year of the fellowship research at Tufts Medical Center (“Tufts”).

       61.      The reason that Dr. Chandraker sought this arrangement was so that Partners

would not have to fund Dr. Hod’s position, as Partners could not avail itself of the training grant

since Dr. Hod did not yet have her Green Card.

       62.      Even though Partners was funding the other fellows in the program, whether by

training grant or otherwise, they did not want to fund Dr. Hod’s position. To that end, Dr.

Chandraker attempted (again) to have Dr. Hod fund her own position by way of a “donation”

from her husband’s company.

       63.      Dr. Chandraker further proposed transferring Dr. Hod to Tufts, even though Dr.

Hod wanted to remain at BWH like the other fellows. Partners did not seek to impose this

unusual arrangement on any other fellow in the program.

       64.      Dr. Chandraker pressured Dr. Hod to provide a “donation” to BWH despite his

knowledge that such funding is at odds with the rules applicable to Dr. Hod’s immigration status

and her immigration situation, as well as certain aspects of BWH’s and MGH’s funding and legal

statuses.

       65.      Among other things, Dr. Chandraker told Dr. Hod that there was no possibility

that Dr. Bonventre would allow Dr. Hod to have a long-term arrangement with BWH without the

donation, even though Dr. Bonventre represented to the United States Department of Health and

Human Services that Dr. Hod was “on track to be invited to join the faculty . . . in July 2017.”




                                                 10
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 13 of 30



      66.      Dr. Hod refused to submit to Partners’ demands and oblique threats, and she

informed Dr. Chandraker that her position must be funded by Partners, like all the other fellows

in the program.

      67.      Dr. Chandraker, acting as an agent of Partners, nevertheless continued to pressure

Dr. Hod into providing the improper funding, insinuating that she cannot otherwise stay at BWH

on a long-term basis.

      68.      On May 13, 2016, Dr. Hod met with Dr. Bonventre to explain why her husband’s

company could not properly finance her position, apprising him of the legal implications

associated with the requested “donation.”

      69.      Dr. Bonventre was personally dismayed upon learning that Dr. Hod’s husband’s

company would not be financing Dr. Hod’s position.

      70.      Dr. Bonventre tried to persuade Dr. Hod that there was no impropriety with her

funding her own position. He told Dr. Hod that a connection between funding and employment

is something that he has seen in his experience, including for multiple trainees.

      71.      Dr. Hod reiterated that she cannot make the purported “donation” to BWH, as it

was illegal and improper for her husband to subsidize her position.

      72.      Dr. Bonventre told Dr. Hod that if she does not provide the self-funding, she

would need to leave the program.

      73.      Dr. Hod was severely distressed by the situation, as she was now being forced out

of the program, because she appropriately refused to fund her own position.

      74.      The self-funding was not part of the four-year contract that was in effect between

Partners and Dr. Hod.




                                                11
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 14 of 30



      75.     For the reasons conveyed to Dr. Chandraker, Dr. Hod refused to accede to Dr.

Bonventre’s implied threats of termination.

Partners Retaliates against Dr. Hod because She Voiced Her Concerns and Refused to Provide
                                   Improper Self-Funding

      76.     Dr. Hod started her second year in the Nephrology Fellowship on or around

September 21, 2016.

      77.     On September 16, 2016, Dr. Tucker requested to meet with Dr. Hod. During their

meeting, Dr. Tucker informed Dr. Hod for the first time that more than one attending physician

allegedly mentioned that Dr. Hod can be difficult to communicate with. Dr. Tucker explained

that he never experienced any such issues working with Dr. Hod, personally, and that he was

pleased with her work. Dr. Tucker told Dr. Hod to work on addressing cultural barriers and

adapting to BWH’s system.

      78.     On October 7, 2016, Dr. Tucker met with Dr. Hod and explained that fellows who

are not Board-certified must remain with BWH because it would otherwise be virtually

impossible to obtain a position elsewhere. That is, all fellows at BWH who were not Board-

certified remained employed at BWH, and Partners was well aware of this expectation.

Accordingly, Dr. Tucker told Dr. Hod that she should meet with Dr. Bonventre to discuss

arrangements for the following year.

      79.     Dr. Hod met with Dr. Bonventre on October 13, 2016.

      80.     At their meeting on October 13th, Dr. Bonventre refused to support a grant that

Dr. Hod intended to submit, which would have mitigated the situation. This refusal was a direct

response to Dr. Hod’s refusal to provide the improper funding.




                                               12
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 15 of 30



       81.      Dr. Bonventre’s refusal to support Dr. Hod’s submission for a grant undermined

Dr. Hod’s research and frustrated the research contemplated in the offer letter, thereby

interfering with her career.

       82.      When Dr. Hod requested a letter of support, Dr. Bonventre refused on the basis

that Dr. Hod would not be continuing her employment at BWH. Dr. Bonventre did not raise any

“issues” with Dr. Hod’s performance. Instead, Dr. Bonventre told Dr. Hod that the reason why

she was being terminated from BWH is because she refused to provide the funding. According

to Dr. Bonventre, Dr. Hod could not stay at BWH, nor could she submit a grant application with

BWH’s support.

       83.      Once it was apparent that Dr. Bonventre was seeking to tarnish Dr. Hod’s career,

Dr. Hod sought help from Ravi Tadhani, M.D. (“Dr. Tadhani”), Chief of MGH’s Nephrology

Division.

       84.      On October 31, 2016, Dr. Hod met with Dr. Tadhani and explained that Dr.

Bonventre was attempting to sully her career and reputation because her husband’s company did

not provide the improper subsidy. She requested Dr. Tadhani’s assistance in securing alternative

employment within MGH in light of Dr. Bonventre informing her that she could not continue at

BWH.

       85.      Dr. Tadhani was astonished to hear about the improper quid pro quo and spoke

with Dr. Bonventre. Upon information and belief, when confronted with the situation and its

impropriety, Dr. Bonventre told Dr. Tadhani that Dr. Hod could not continue at BWH due to

“bad interactions” and performance issues.




                                                13
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 16 of 30



      86.      One day after Dr. Hod met with Dr. Tadhani, on November 1, 2016, Dr.

Bonventre requested that Dr. Hod meet with him. Dr. Bonventre began conjuring “issues” with

Dr. Hod’s performance.

      87.      Dr. Bonventre told Dr. Hod for the first time of supposed “bad interactions” and

performance issues – a pretext for Dr. Bonventre’s resentment toward Dr. Hod for refusing to

fund her own employment. Dr. Bonventre claimed that Dr. Hod was having serious trouble

communicating, among other issues that have been non-existent in Dr. Hod’s twenty years’

successful experience.

      88.      These “bad interactions” and performance issues are absent from Dr. Hod’s

evaluations and employment file, and they did not allegedly arise until Dr. Tadhani confronted

Dr. Bonventre about the improper self-funding that Dr. Hod brought to Dr. Tadhani’s attention in

October 2016. To the degree that there are any issues that preexisted the need to backfill a

reason for termination (besides the “donation”), they were minor, ordinary infelicities that

happen with all employees, even high performers.

      89.      Partners was required pursuant to Massachusetts Chapter 240 of the Acts of 2010,

Section 148 to notify Dr. Hod within ten (10) days of the addition to her “personnel record” of

any information that is being used has been used or may be used to negatively affect the

employee’s qualification for employment, promotion or transfer, additional compensation, or

may subject the employee to disciplinary action. Dr. Hod asked for and received a copy of her

employment file on October 10, 2017. The employment file was approximately seven pages and

did not mention any performance issues and therefore the allegations of performance issues are

part of a pretext that was not documented during the time in question.




                                                14
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 17 of 30



      90.      Dr. Bonventre sought to conceal the true reason why he sought to oust Dr. Hod

from the program (i.e., her refusal to provide the improper funding) by creating a letter dated

January 5, 2017, purporting to memorialize his October 13th meeting with Dr. Hod. This letter

was not in Dr. Hod’s statutorily-maintained employment file, it was not even presented or

delivered to her in the ordinary course of business and she only recently became aware of its

existence.

      91.      Notably, Dr. Hod was repeatedly praised by others, despite the supposed “issues”

with her performance. Among other things, Dr. Tucker described Dr. Hod as a “stellar fellow.”

      92.      On June 2, 2017, Dr. Tucker also stated: “There is no doubt in my mind that

Tammy is highly qualified for licensure in the Commonwealth.”

      Partners Terminates Dr. Hod because She Refused to Provide a “Donation” to BWH

      93.      Dr. Hod expected to secure long-term employment at BWH after completing the

four-year program. Even though Dr. Bonventre stated that Dr. Hod was “on track” to join the

faculty at BWH, he foreclosed that option upon learning that Dr. Hod would not provide the self-

funding “donation.”

      94.      Accordingly, Dr. Hod was forced to spend the remainder of her second year

engaging in extensive efforts to secure an alternative position. While Dr. Hod preferred to

remain at BWH for the already-committed four-year duration, Partners deprived her of any

opportunity to do so.

      95.      She had several interviews in Boston, including with Beth Israel Deaconess

Medical Center, Boston University Medical Center, Tufts Medical Center, and St. Elizabeth’s

Medical Center.




                                                15
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 18 of 30



      96.      Dr. Hod’s interviewers wanted to understand the situation at BWH, and why Dr.

Hod could not remain employed at BWH (an extremely unusual situation for fellows who are not

Board-certified). Dr. Hod could not explain well why she could not stay employed at BWH,

which hindered her ability to obtain similar employment under the circumstances.

      97.      Partners continued to conjure “issues” with Dr. Hod’s performance. As August

2017 approached, Dr. Hod’s performance “issues” apparently deepened and this occasioned an

alleged need for “coaching.”

      98.      In or around the end of August 2017, Partners terminated Dr. Hod’s employment

with BWH.

      99.      However, Dr. Bonventre’s retaliatory conduct persisted. On September 13, 2017,

Dr. Bonventre told Dr. Hod, with Patricia Reaser present, that Dr. Hod lacked interpersonal skills

such that she would need months of intensive coaching, at her expense, to correct for her abject

lack of self-awareness. Dr. Bonventre indicated that only then might Dr. Hod be considered to

be hired for, at most, 10% of a full-time position.

      100.     Dr. Hod has not been able to obtain comparable employment as a trained

physician following Partners’ discrimination and Partners’ and Dr. Bonventre’s retaliation,

despite her efforts to do so. The reality is that without Board certification, Dr. Hod had limited

options for securing comparable employment. Moreover, the reputational harm caused by

Partners forcing Dr. Hod out of the Nephrology Fellowship and BWH made it nearly impossible

for Dr. Hod to find employment even within the few opportunities that she had without the

Board certification that would have resulted from the terminated association. That is why there

is an expectation that fellows who were not Board-certified will remain employed on a long-term




                                                 16
           Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 19 of 30



basis, as Dr. Bonventre had previously represented would be the case in his letter of support to

the United States Department of Health and Human Services.

      101.     Partners’ termination of Dr. Hod left her without any ability to obtain comparable

employment anywhere in the Commonwealth of Massachusetts, in light of the damage to her

reputation and the certification requirements. Accordingly, Dr. Hod has needed to expand her

job search out of the Commonwealth of Massachusetts into other states, such as New York.

      102.     For example, on May 8, 2018, Dr. Hod met with John Cijiang He, M.D., Ph.D.

(“Dr. Cijiang”), a professor and medical doctor at Icahn School of Medicine at Mount Sinai, to

interview for a position in his Nephrology Department.

      103.     The interview went well and Dr. Hod sent an e-mail to Dr. Cijiang on the

following day thanking him for his time and requesting information on next steps in the hiring

process.

      104.     When Dr. Cijiang did not respond, Dr. Hod sent him a follow-on e-mail on May

15, 2018.

      105.     Dr. Cijiang responded to Dr. Hod’s e-mail by stating, in pertinent part: “After

discussing with faculty who interviewed you and obtaining some other feedback from related

people we feel that you might not be fitted to the faculty position that we are looking for.”

      106.     Partners’ discrimination and Partners’ and Dr. Bonventre’s retaliation against Dr.

Hod has caused her severe emotional distress. To date, Dr. Hod has not been able to secure

suitable employment in the United States, despite her efforts. Moreover, in light of the

reputational harm that Dr. Hod has suffered as a consequence of Partners’ acts and omissions,

Dr. Hod has been forced to return to Israel with her entire family in order to be employed.




                                                 17
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 20 of 30



                                              CLAIMS

                             COUNT I – BREACH OF CONTRACT

                        (against BWH, MGH, and Partners Healthcare)

       107.     Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

       108.     On April 13, 2015, Partners offered Dr. Hod a position in their Nephrology

Fellowship.

       109.     The offer letter is unambiguous, and it states that the position is a four-year

position.

       110.     Dr. Hod promptly accepted Partners’ offer for a four-year position in the

Nephrology Fellowship. The four-year position is structured within one year of clinical training,

with second year clinical obligations, and thirty-six months of research training. The first two

years are accredited by the ACGME and the third and fourth years are not.

       111.     In connection with the fellowship, Dr. Hod agreed to provided teaching, research,

and other services as an employee, in exchange for a salary.

       112.     Dr. Hod performed all of her obligations pursuant to the agreement.

       113.     Dr. Hod accepted the fellowship to the exclusion of other opportunities.

       114.     Nowhere in the offer letter does it purport to require self-funding.

       115.     Partners terminated Dr. Hod’s position after two years because she refused to

provide the “donation” to BWH, which Dr. Hod was not contractually obligated to provide and

which Partners had no proper basis to demand.

       116.     Accordingly, Partners breached the contract.




                                                  18
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 21 of 30



        117.    Due to Partners’ actions in breaching the agreement, Dr. Hod has suffered a

substantial loss of wages and other benefits.

        118.    Plaintiff is entitled to recover damages from Partners, including loss of wages and

other benefits, and consequential damages, among other damages in an amount to be determined

at trial.

 COUNT II – BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

                        (against BWH, MGH, and Partners Healthcare)

        119.    Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

        120.    Implied in every Massachusetts contract is a covenant of good faith and fair

dealing.

        121.    By entering into a four-year contract with Dr. Hod, Partners were obligated to

perform their duties in good faith and avoid frustrating Dr. Hod’s receipt of the benefit of the

bargain.

        122.    Partners knew that they were required to fund Dr. Hod’s position for the third and

fourth years.

        123.    Despite having these obligations, Partners immediately signaled their

unwillingness to fund certain years within the program, and instead insisted that Dr. Hod provide

or otherwise find self-funding.

        124.    Dr. Hod attempted to find self-funding though, for example, a grant.

        125.    Partners refused to support Dr. Hod’s application for a grant.

        126.    Meanwhile, Partners still required Dr. Hod provide self-funding and told Dr. Hod

that she would have to have her husband fund a “donation.”



                                                 19
            Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 22 of 30



       127.     Accordingly, Partners frustrated Dr. Hod’s ability to continue in the four-year

program, thereby breaching the covenant of good faith and fair dealing.

       128.     As a result of Partners’ breach of the covenant of good faith and fair dealing, Dr.

Hod has suffered damages in an amount to be determined at trial.

                   COUNT III – NATIONAL ORIGIN DISCRIMINATION

           Violation of M.G.L. c. 151B (against BWH, MGH, and Partners Healthcare)

       129.     Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

       130.     Dr. Hod was born in Israel, and she lived there before immigrating to the United

States.

       131.     Partners refused to allow Dr. Hod to continue her position in the Nephrology

Fellowship unless she provided self-funding.

       132.     Upon information and belief, this condition was not applied to any other fellow

employed in the Nephrology Fellowship, including international or native-born American

fellows.

       133.     Partners imposed these conditions on Dr. Hod’s employment based on her

immigration status, thereby discriminating against Dr. Hod.

       134.     Dr. Hod experienced disparate treatment in material aspects of her employment as

a result of her national origin.

       135.     Dr. Hod has exhausted her administrative remedies.

       136.     Dr. Hod has suffered damages in an amount to be determined at trial.




                                                 20
           Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 23 of 30



          COUNT IV – NATIONAL ORIGIN DISCRIMINATION UNDER TITLE VII

                         (against BWH, MGH, and Partners Healthcare)

       137.     Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

       138.     Dr. Hod was born in Israel, and she lived there before immigrating to the United

States.

       139.     Partners refused to allow Dr. Hod to continue her position in the Nephrology

Fellowship unless she provided self-funding.

       140.     Upon information and belief, this condition was not applied to any other fellow

employed in the Nephrology Fellowship, including international or native-born American

fellows.

       141.     Partners imposed these conditions on Dr. Hod’s employment based on her

immigration status, thereby discriminating against Dr. Hod.

       142.     Dr. Hod experienced disparate treatment in material aspects of her employment as

a result of her national origin.

       143.     Dr. Hod has exhausted her administrative remedies.

       144.     Dr. Hod has suffered damages in an amount to be determined at trial.

                                     COUNT V – RETALIATION

                (against BWH, MGH, Partners Healthcare and Dr. Bonventre)

       145.     Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

       146.     Dr. Hod was born in Israel, and she lived there before immigrating to the United

States.



                                                 21
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 24 of 30



      147.      Partners’ refused to allow Dr. Hod to continue her position in the Nephrology

Fellowship unless she provided self-funding.

      148.      Upon information and belief, this condition was not applied to any other fellow

employed in the Nephrology Fellowship.

      149.      Partners nevertheless persisted in seeking funding from Dr. Hod’s husband’s

company, purporting to characterize the funding as a “donation” to BWH.

      150.      Neither Dr. Hod nor her husband provided the “donation.”

      151.      Dr. Hod refused to provide the “donation” to BWH because the rules applicable to

Dr. Hod’s immigration status and her immigration situation prohibited such self-funding and

because it was not mentioned or agreed at the outset and was adverse to Dr. Hod’s dignity as a

professional.

      152.      Dr. Hod suffered adverse employment actions as a result of her refusal to supply a

“donation” to BWH in order to keep her fellowship.

      153.      Specifically, following Dr. Hod’s refusal to supply the “donation,” Dr. Bonventre,

at all times acting as an agent of Partners, began to purport to cite Dr. Hod for alleged

performance or other interpersonal issues.

      154.      Dr. Bonventre began purporting to identify alleged “issues” with Dr. Hod’s

performance despite praising from others, including Dr. Tucker describing her performance as

“stellar” and other superlative adjectives.

      155.      As a result of the refusal to provide a donation, Dr. Hod was terminated on or

around August 2017.




                                                 22
          Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 25 of 30



       156.     To the extent that Dr. Hod’s termination could be characterized as a decision not

to renew her fellowship, the decision not to renew the fellowship was retaliatory for the same

reasons described herein.

       157.     Partners had no other bona fide or non-discriminatory reason to terminate Dr. Hod

or decline to renew her fellowship.

       158.     As a result of this retaliation, Dr. Hod has suffered damages in an amount to be

determined at trial.

                       COUNT VI – RETALIATION UNDER TITLE VII

                (against BWH, MGH, Partners Healthcare and Dr. Bonventre)

       159.     Plaintiff incorporates the preceding paragraphs of the Complaint in their entirety

as if specifically alleged herein.

       160.     Dr. Hod was born in Israel, and she lived there before immigrating to the United

States.

       161.     Partners’ refused to allow Dr. Hod to continue her position in the Nephrology

Fellowship unless she provided self-funding.

       162.     Upon information and belief, this condition was not applied to any other fellow

employed in the Nephrology Fellowship.

       163.     Partners nevertheless persisted in seeking funding from Dr. Hod’s husband’s

company, purporting to characterize the funding as a “donation” to BWH.

       164.     Neither Dr. Hod nor her husband provided the “donation.”

       165.     Dr. Hod refused to provide the “donation” to BWH because the rules applicable to

Dr. Hod’s immigration status and her immigration situation prohibited such self-funding and




                                                 23
         Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 26 of 30



because it was not mentioned or agreed at the outset and was adverse to Dr. Hod’s dignity as a

professional.

      166.      Dr. Hod suffered adverse employment actions as a result of her refusal to supply a

“donation” to BWH in order to keep her fellowship.

      167.      Specifically, following Dr. Hod’s refusal to supply the “donation,” Dr. Bonventre,

at all times acting as an agent of Partners, began to purport to cite Dr. Hod for alleged

performance or other interpersonal issues.

      168.      Dr. Bonventre began purporting to identify alleged “issues” with Dr. Hod’s

performance despite praising from others, including Dr. Tucker describing her performance as

“stellar” and other superlative adjectives.

      169.      As a result of the refusal to provide a donation, Dr. Hod was terminated on or

around August 2017.

      170.      To the extent that Dr. Hod’s termination could be characterized as a decision not

to renew her fellowship, the decision not to renew the fellowship was retaliatory for the same

reasons described herein.

      171.      Partners had no other bona fide or non-discriminatory reason to terminate Dr. Hod

or decline to renew her fellowship.

      172.      As a result of this retaliation, Dr. Hod has suffered damages in an amount to be

determined at trial.

                                      PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court grant her the following relief:

       1.       That judgment be entered for Plaintiff on her claims pleaded in this Complaint;




                                                 24
Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 27 of 30
Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 28 of 30



                            EXHIBIT A

              Offer of Fellowship, dated April 13, 2015

                        Please see attached.
Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 29 of 30
Case 1:19-cv-10365-IT Document 1-1 Filed 02/27/19 Page 30 of 30
